                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                KANSAS CITY DIVISION

JET MIDWEST INTERNATIONAL CO., LTD.,                            )
                                                                )
                  Plaintiff/Judgment-Creditor,                  )
                                                                )
                            vs.                                 )
                                                                )
Judgment-Debtor JET MIDWEST GROUP, LLC,                         )
PAUL KRAUS, KAREN KRAUS, F. PAUL                                )
OHADI in his capacity as trustee and legal                      )
representative of the F. Paul Ohadi Trust dated                 )
December 15, 1999 and in his individual capacity,               )
the F. PAUL OHADI TRUST DATED                                   )
DECEMBER 15, 1999, KENNETH M.                                   )
WOOLLEY, JET MIDWEST, INC., KMW                                 )
BUSINESS JETS, LLC and ALTA AIRLINES                            )
HOLDINGS, LLC,                                                  )
                                                                )   5:2018-cv-06019-FJG
                  Defendants.
                                                                )
-------------------------------------------------------------   )
PMC Aviation 2012-1, LLC                                        )
                                                                )
                  Intervenor Defendant,                         )
                                                                )
                           vs.                                  )
                                                                )
JET MIDWEST, INC., F. PAUL OHADI, in his                        )
individual capacity and as the trustee and legal                )
representative of the F. Paul Ohadi Trust dated                 )
December 15, 1999 (the “Ohadi Trust”), and                      )
KENNETH M. WOOLLEY, KMW BUSINESS                                )
JETS, LLC, and ALTA AIRLINES HOLDINGS,                          )
LLC.                                                            )
               Defendants.                                      )
                                                                )


                                      CERTIFICATE OF SERVICE

        I hereby certify that on May 31, 2019, counsel for Jet Midwest International Co., Ltd.

served the reports and disclosures of Jet Midwest International Co., Ltd. experts Joseph A.




          Case 5:18-cv-06019-FJG Document 404 Filed 06/03/19 Page 1 of 3
DiSalvatore, David Tokoph, and Ken Yormark. Service was made via electronic mail to the

following counsel:

       Bradley Gardner: BGardner@Polsinelli.com

       Adam Gasper: agasper@mcdowellrice.com

       Kelsey Hodgdon: khodgdon@polsinelli.com

       Clint Morse: CMORSE@brookspierce.com

       Teresa Pilatowicz: tpilatowicz@Gtg.legal

       Erika Turner: eturner@Gtg.legal



 Dated: June 3, 2019                     Respectfully Submitted,

                                         By: /s/ Carrie Phillips
                                             Ari Berman
                                             Geoffrey Sant
                                             Michelle Ng
                                             Carol Lee
                                             Daryl L. Kleiman
                                             31 West 52nd Street
                                             New York, NY 10019-6131
                                             Tel: 212-858-1000
                                             Email: eric.epstein@pillsburylaw.com
                                             Email: geoffrey.sant@pillsburylaw.com
                                             Email: ari.berman@pillsburylaw.com
                                             Email: michelle.ng@pillsburylaw.com Email:
                                             carol.lee@pillsburylaw.com
                                             Email: daryl.kleiman@pillsburylaw.com

                                             -and-

                                             Daniel E. Blegen Mo. Bar #47276
                                             Carrie Phillips Mo. Bar #69278
                                             German May PC 1201 Walnut Street, Suite 2000
                                             Kansas City, MO 64106
                                             Tel.: 816-471-7700
                                             Email: danb@germanmay.com
                                             Email: carriep@germanmay.com
                                            Attorneys for Jet Midwest International Co., Ltd.



                                     2
        Case 5:18-cv-06019-FJG Document 404 Filed 06/03/19 Page 2 of 3
                                       Certificate of Service


       I hereby certify that on June 3, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record for this case.


                                                 /s/ Carrie Phillips
                                                 Attorney for Jet Midwest International Co., Ltd.




                                      3
         Case 5:18-cv-06019-FJG Document 404 Filed 06/03/19 Page 3 of 3
